Dunbar, C. J.
(concurring). I am unable to understand the application of the authorities cited in the opinion to the instruction last commented upon. It seems to me that the quotations from Shearman & Redfield and from the case of Railway Co. v. Shields amount to'nothing more than an announcement of the general rule that the master is liable for the negligence of the servant, just as he would be if a conductor negligently operated a train. In such a case the custody and use of the train, become a part of the servant’s employment by the master, and the master cannot escape responsibility to one who is injured. The same may be said of Powers v. Harlow,, supra. In none of. these cases is the question of fellow servant involved. The plaintiffs who were injured were all strangers, and the rule is laid down with reference' to the responsibilities of the masters to strangers. Tissue v. Baltimore & C. R. Co. bears more nearly on the question involved, but it does not seem to me that it inexactly in point, for it does not appear there that the explosion was caused by the action of a fellow servant. But the rule is announced that the company is responsible *517to its servants when it permits a dangerous explosive to be placed in such quantity and position that an accidental explosion may result, and that the master will be responsible to his servant for damages arising from such negligent placing.
I think, however, that any one who handles dangerous explosives should be held to the highest degree of care; that he should be as careful of the safety of his servants as of the safety of strangers, and that when the defendant shipped the powerful explosive which it did in this case in the manner which the testimony indicates, without sufficient covering, it was guilty of wilful' negligence, and ought to be held responsible for the injuries inflicted upon the plaintiff in this case, even if it be conceded that it was the negligent act of a fellow servant which caused the explosion, when it is shown, as it is in this case, that the plaintiff was not aware of the exposed condition of the dynamite. The duty should not be imposed upon him to contemplate the existence of such a hidden danger, or to guard against it.
Tor this reason I concur in the judgment announced.